Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show fender guards as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Clare 6,030,018.
	In regard to claim 1, Clare teaches a modular side storage assembly for use on an automotive body (fig. 10), comprising at least one door storage compartment module 84 having a first internal sidewall (best seen in fig. 21), a first horizontal base (best seen in fig. 21),  and a curved first external sidewall rising therefrom to meet the first internal sidewall (see fig. 21 -296) and extending forwardly to form a curved first forward facing sidewall (best seen in fig. 2 and 24 – top view), with a first rearward facing sidewall joining the first internal sidewall (best seen in fig. 21), the first horizontal base, and the first curved external sidewall; a hatch hingeably attached to the first curved external sidewall at an aperture therein; and  at least one rear fender storage compartment  86 module having a second internal sidewall, a second horizontal base, a second curved external sidewall rising therefrom to meet the second internal sidewall and extending rearwardly to form a curved second rearward facing sidewall (see  figs. 6 and 21 -external side wall 297); and a second forward facing sidewall joining the second internal sidewall (also see figs. 6 and 21 – curved portion of the wheel well), the second horizontal base, and the second curved external sidewall.  
Clare provides multiple different embodiments and it would have been obvious to one of ordinary skill to combine features of different embodiments, such as multiple doors/hatches of fig. 10 in the compartment assembly of fig. 21 or adding storage bins below hinged doors such as provided in fig.21 to fig. 10’s embodiment. One of ordinary skill in the art would have been motivated to provide separate doors in order to keep contents secured in any compartments that are not needing to be accessed.  One would have also been motivated to include bins of fig. 21 in the embodiment of fig. 10 for increased storage. 
In regard to claim 3, Clare teaches a lighting device attached within the at least one door storage compartment module (89, 292 see figs 10 and 21,col. 9 lines 60-62).
In regard to claim 5, Clare provides for  the first internal sidewall conforming to an exterior of an automotive door and wherein the second internal sidewall conforms to an exterior of an automotive rear fender.   (defined as “being in accordance” (see figs. 2 and 10 – note: forward compartment is between a vehicle door and fender having sidewalls  that accommodate both the fender as well as a side door).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Clare in view of Erickson US (2016/0362143).
In regard to claim 2, Clare lacks the teaching of least one front fender guard.  
Erickson teaches  a front fender guard 10 [0013].
It would have been obvious to one of ordinary skill in the art at the time of filing to include a fender guard in Clare such as taught by Erickson.  One of ordinary skill in the art would have been motivated to include a front fender guard in order to prevent splashing or potential damage by stones as known in the art.. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Clare in view of Espig US 2014/0132022. 
Clare lacks one or more energy production devices. 
Espig teaches a compartment for  a vehicle that includes an energy production devices (solar module with energy storage device).
The use of energy producing devices is known in the art for power various elements such as lighting and locks. It would have been obvious to one of ordinary skill in the art at the time of filing to include energy production device sin Clare such as taught by Espig. One of ordinary skill in the art would have been motivated to provide energy production means in order to power elements such as lighting devices or lock elements as known in the art .
For further reference, also Helm 10,629,016 (teaches lock powered by solar energy). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clare in view of Stolz US 2013/0176182. 
In regard to claim 6, Clare teaches  a lockable storage panel cap removably attached to the at least one rear fender storage compartment module (fig. 10 – key lock 91)  but lacks  an antenna mount extending upwardly from the at least one rear fender storage compartment.  
Stoltz teaches that an antenna mounted in the rear portion of a truck in conventional (fig. 1)
It would have been obvious to one of ordinary skill in the art at the time of filing to include an antenna mount on the rear portion of Clare’s vehicle (where compartment is located). One of ordinary skill in the art would have been motivated to include an antenna mount on the compartment of Clare since this is considered conventional location for an antenna in a truck and in order to provide radio communications as necessitated by particular applications of the device. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Clare in view of McBurney 1,239,021..
Clare teaches the invention described above, including first curved external sidewall, first horizontal base, and internal side walls (shown throughout figures) but lacks the use of straps such that the first curved external sidewall and the first horizontal base are coupled to the first internal sidewall with a pair of straps.  
McBurney teaches the use of straps for securing a compartment positioned on a vehicle. 
It would have been obvious to one of ordinary skill in the art at the time of filing to use straps in Clare, such as taught by McBurney. One of ordinary skill in the art would have been motivated to provide straps for assuring the compartments do not open unintended while driving (note: straps would provide for  additional coupling of components).

Claims 8 and 9  are rejected under 35 U.S.C. 103 as being unpatentable over Clare in view of Schmidt 6,685,349.
Clare teaches the invention described above, but lacks the curved first forward facing sidewall and second rear facing sidewall  comprising a marker light.  
Schmidt teaches a forward as well as a rearward facing side wall that includes a marker light 2. 
It would have been obvious to one of ordinary skill in the art at the time of filing to include a forward and rearward facing side wall marker lights in Clare such as taught by Schmidt. One of ordinary skill in the art would have been motivated to include the forward and rearward maker light in order to increase visibility and safety (note: upon including the forward marker light in Clare such as taught by Schmidt the forward facing wall would be defined as the marker light portion encompassing the outer wall)

Claim 9  is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Clare in view of Hedgewick 3,766,373. 
Clare teaches the invention described above,  including a tail lamp 89, 292 but lacks wherein the curved second rearward facing sidewall further comprises a marker light.  
It would have been obvious to one of ordinary skill in the art at the time of filing to include a marker light in Clare such as taught by Hedgewick One of ordinary skill in the art would have been motivated to include a tail lamp in order to increase visibility and safety. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Clare in view of Dellock US 2015/017059.
Clare lacks the teaching of a side step with a plurality of LEDs embedded therein.  
Dellock teaches a side step with a plurality of LEDs embedded therein  [0041].
It would have been obvious to one of ordinary skill in the art at the time of filing to  include an illuminated step in Clare such as taught by Dellock. One of ordinary skill in the art would have been motivated a side step with a plurality of LEDs embedded therein in order to facilitate in accessing the vehicle or truck bed as known in the art. 


Allowable Subject Matter
Claims 11-14 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to show or fairly suggest in combination, the modular side storage assembly of claim 1, further comprising wherein the first internal sidewall extends beyond the curved first forward facing sidewall, as recited in claim 11.  
	The prior art fails to show or fairly suggest in combination, the modular side storage assembly of claim 1, further comprising at least one rear door storage compartment module having a third internal sidewall, a third horizontal base, and a third curved external sidewall rising therefrom to meet the third internal sidewall, with a third forward facing sidewall and a third rearward facing sidewall joining the third internal sidewall, the third horizontal base, and the third curved external sidewall; and a hatch hingeably attached to the third curved external sidewall at an aperture therein (as included in  claims 12-14).  
	Claim 15 is allowed. 
The prior art fails to show or fairly suggest in combination a modular side storage assembly for use on an automotive body comprising: a. two front fender guards; b. two front door storage compartment modules having a first internal sidewall coupled to a first horizontal base and a curved first external sidewall rising from the first horizontal base to meet the first internal sidewall and extending forwardly to form a curved first forward facing sidewall with a marker light positioned therein, with a first rearward facing sidewall joining the first horizontal base, and the first curved external sidewall; c. two rear door storage compartment modules having a second internal sidewall coupled to a second horizontal base and a second curved external sidewall rising from the second horizontal base to meet the second internal sidewall, with a second forward facing sidewall and a second rearward facing sidewall joining the second horizontal base, and the second curved external sidewall; d. a hatch hingeably attached to each of the first and second curved external sidewalls at an aperture therein; and e. two rear fender storage compartment modules having a third internal sidewall, a third horizontal base, a third curved external sidewall rising therefrom to meet the third internal sidewall and extending rearwardly to form a curved third rearward facing sidewall with a marker light positioned therein; and a third forward facing sidewall joining the third internal sidewall, the third horizontal base, and the third curved external sidewall; f. a lockable storage panel cap removably attached to each rear fender storage compartment; g. an antenna mount extending upwardly from each rear fender storage compartment; and h. two side steps with a plurality of LEDs embedded therein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/           Primary Examiner, Art Unit 2875